There was sufficient evidence for the trier of fact to find that the defendant had more than momentary possession of his gun and was “carrying” a firearm within the meaning of G. L. c. 269, § 10(a), and that the violation, which occurred on the sidewalk in front of the defendant’s house, took place in a location not within the exclusive control of the defendant. Commonwealth v. Seay, 376 Mass. 735, 742-743 (1978). Commonwealth v. Dunphy, 377 Mass. 453, 459-460 (1979).
The defendant’s remaining contentions are either answered by Commonwealth v. Jones, 372 Mass. 403 (1977), or are without merit.

Judgment affirmed.